DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5,8,10-15,18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest arts of record Burrows in combination with Wu that teach a robot; one or more three dimensional sensor devices associated with the robot configured to scan a welding area and generate a scanned welding area; and one or more processors configured to receive the scanned welding area and to generate a three dimensional point cloud based upon, at least in part the scanned welding area (Burrows), the one or more processors further configured to perform processing on the three dimensional point cloud in a two-dimensional domain and generate one or more three dimensional welding paths and to simulate the one or more three dimensional welding paths (Wu), failed to teach : “wherein performing processing on the three dimensional point cloud in a two-dimensional domain includes converting the three dimensional point cloud to a height field and subsequently applying a local minimum filter, the one or more processors further configured to perform image thinning and branch removal, the one or more processors further configured to prior to converting the height field back to a three dimensional space, the one or more processors further configured to utilize the converted height field to generate one or more three dimensional welding paths and to simulate the one or more three dimensional welding paths.” as claimed in claim 1
Regarding independent claim 11, the closest arts of record Burrows in combination with Wu that teach a method comprising : providing a robot; scanning a welding area using one or more three dimensional sensor devices associated with the robot to generate a scanned welding area; wherein performing processing on the three dimensional point cloud in a two- dimensional domain includes converting the three dimensional point cloud to a height field and subsequently applying a local minimum filter; performing image thinning and branch removal prior to converting the height field back to a three dimensional space; generating one or more three dimensional welding paths based upon, the converted height field.” as claimed in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761